Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 13, 1976, which amended its prior decision, filed June 30, 1975, and affirmed the decision of a referee holding he was without jurisdiction to rule on the initial determination of the Industrial Commissioner because claimant’s request for a hearing was untimely. It is undisputed that claimant received notice of an adverse initial determination by the Industrial Commissioner, but failed to request a hearing thereon until long after the statutory 30-day period for doing so had expired (Labor Law, § 620, subd 1, par [a]). Even as the statute now reads (cf. L 1975, ch 82, § 1), claimant’s proffered excuse was unavailing and the board correctly sustained the referee’s decision that he was without authority to entertain the matter (Matter of Cohen [Levine], 51 AD2d 621; Matter of Merkson [Catherwood], 24 AD2d 675). Decision affirmed, without costs. Koreman, P. J., Greenblott, Kane, Herlihy and Reynolds, JJ., concur.